                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

           MICHAEL MALOTT,

                Plaintiff,                          Case No. 19-cv-12633

                    v.                           U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
        JODI D’ANGELO, ET. AL.,

            Defendants.
  ______________                       /

 OPINION AND ORDER GRANTING THE MOTION FOR VOLUNTARY
                     DISMISSAL [#16]

      Plaintiff Michael Malott, presently confined at the Macomb Correctional

Facility in New Haven, Michigan, filed a civil rights complaint pursuant to 42 U.S.C.

§ 1983. Plaintiff has now filed a motion for voluntary dismissal pursuant to Federal

Rules of Civil Procedure 41(a). For the reasons stated below, the motion for

voluntary dismissal is granted and the complaint is DISMISSED WITHOUT

PREJUDICE.


                                I.   DISCUSSION

      Federal Rule of Civil Procedure 41 provides that a plaintiff may dismiss an

action without order of court by filing a notice of dismissal before service by the

adverse party of an answer or motion for summary judgment. Fed. R. Civ. P. 41(a);

see also Doran v. McGinnis, 158 F.R.D. 383, 389 (E.D. Mich. 1994). Here, Plaintiff

                                           1
is entitled to a voluntary dismissal of his civil rights complaint, as Defendants have

not filed an answer to the complaint, a motion to dismiss, or a motion for summary

judgment. Id.

      Based upon the foregoing, the motion for voluntary dismissal is GRANTED

and the complaint is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.


Dated:       October 31, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 31, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                          2
